              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                    Case No. 18-CR-220-JPS
v.

JABRI J. GRIFFIN,
                                                                   ORDER
                     Defendant.


      On January 31, 2019, Defendant filed a notice of his intention to plead

guilty to the single-count Indictment. (Docket #11). The parties appeared

before Magistrate Judge David E. Jones on February 20, 2019 to conduct a

plea colloquy pursuant to Federal Rule of Criminal Procedure 11. (Docket

#14). Defendant entered a plea of guilty as to Count One of the Indictment.

Id. After cautioning and examining Defendant under oath concerning each

of the subjects mentioned in Rule 11, Magistrate Jones determined that the

guilty plea was knowing and voluntary, and that the offense charged was

supported by an independent factual basis containing each of the essential

elements of the offense. (Docket #14 and #15).

      Thereafter, Magistrate Jones filed a Report and Recommendation

with this Court, recommending that: (1) the defendant’s plea of guilty be

accepted; (2) a presentence investigation report be prepared; and (3) the

defendant be adjudicated guilty and have a sentence imposed accordingly.

(Docket #34). Pursuant to General L. R. 72(c) (E.D. Wis.), 28 U.S.C. §

636(b)(1)(B), and Federal Rules of Criminal Procedure 59(b) or 72(b) if

applicable, the parties were advised that written objections to that
recommendation, or any part thereof, could be filed within fourteen days

of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The Court has considered Magistrate Jones’ recommendation and,

having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge David E. Jones’ report and

recommendation (Docket #15) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 14th day of March, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
